Citation Nr: 0610114	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-05 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to February 
1950, included an additional year of unverified service.  The 
veteran died in May 2001.  The appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision of the RO, which denied 
the appellant's claim for death pension benefits due to 
excessive income.

By decision dated in January 2003, the Board denied the 
claims of whether the appellant was a proper claimant for 
reimbursement of payment of burial and funeral expenses and 
whether the appellant was entitled to a VA pension payment on 
June 1, 2001, in the amount of $578.00, as the benefit 
payable to a surviving spouse for the month of the veteran's 
death.  The Board indicated that the issue of entitlement to 
death pension benefits would be the subject of a separate 
decision after completion of additional development.

By letter dated in May 2003, the Board denied the appellant's 
May 2003 request for reconsideration of the January 2003 
Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2003, the Board undertook additional development 
of the appellant's claim pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  The appellant was sent a letter 
dated in April 2003 that asked her to submit additional 
evidence pertinent to the claim.

In June 2003, the appellant submitted a statement in which 
she noted she had submitted additional evidence in response 
to the Board's April 2003 letter.  She also indicated that 
that she was waiting to see if she was entitled to Widow's 
pension and stated that she was requesting a personal hearing 
in Newark.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  In light of the 
Federal Circuit's decision, in August 2003, the Board 
remanded this case to the RO for its initial review of the 
evidence developed by the Board.  However, the appellant has 
not yet been afforded a personal hearing as she requested in 
June 2003. 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for the 
appropriate personal hearing as requested 
in June 2003.  The appropriate 
notification should be given to the 
appellant, and such notification should 
be documented and associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

